Citation Nr: 1744422	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-33 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing in January 2017.  A transcript of this proceeding has been associated with the claims file.  

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.  


FINDINGS OF FACT

1.  The Veteran was stationed at the Royal Thai Air Force Base (RTAFB) in Ubon, Thailand from January 1967 to January 1968.

2.  Declassified Department of Defense reports show that herbicide agents were used during the Veteran's service at Thkhli Royal Thai Air Force Base (RTAFB). 

3.  Based on his credible assertion of serving near the perimeter of Ubon RTAFB, and resolving all doubt in his favor, the Veteran is found to have been exposed to herbicide agents during his active service.

4.  The medical evidence establishes that the Veteran was diagnosed with diabetes mellitus, type II in approximately January 2009.

5.  The Veteran's diabetes mellitus, type II is presumed related to his exposure to herbicide agents while serving in Thailand.



CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, as presumed related to active military service, are met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his diabetes mellitus, type II is related to his service with the United States Air Force from August 1964 to August 1968.  Specifically, he notes that diabetes mellitus, type II is a presumptive disorder for those Veterans who set foot in Vietnam during the Vietnam era pursuant to 38 C.F.R. § 3.309 as due to herbicide exposure.  While the Veteran does not contend that he ever set foot in Vietnam, he notes that he was stationed at RTAFB in Thailand during the Vietnam era and was exposed to herbicides during this service.  

I. Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  

VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several disorders, to include diabetes mellitus, type II.  38 C.F.R. § 3.309(e); See also 75 Fed. Reg. 53,202 (Aug. 31, 2010).
 
"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam. 

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in the "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases (RTAFB) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II. Analysis

In this case, the Veteran's private treatment records show a diagnosis of diabetes mellitus, type II as early as January 2009.  He filed a claim for service connection for diabetes in September 2012.  

Personnel records and service treatment records clearly show that the Veteran was stationed at the RTAFB in Takhli, Thailand from January 1967 to January 1968.  The question remains as to whether the Veteran was exposed to herbicides while stationed in Thailand.  Giving the Veteran the benefit of the doubt, the Board finds his job duties brought him near the perimeter of the Takhli RTAFB and he was likely exposed to herbicides during that service.

The Veteran has stated that he served at the RTAFB as an aircraft mechanic.  During the January 2017 Board hearing the Veteran testified that he frequently left the base to go into town and that, at least two times per week, he would sit at the bus stop near the perimeter for 30 minutes at a time.  The Veteran also testified that he worked along the flightline and in the maintenance hangers which were approximately 500 feet from the base perimeter.  Finally, the Veteran testified that he would periodically perform guard duty along the perimeter for two to three hours at a time.  

The Board finds that there is no basis in the record to question the Veteran's credibility regarding his statements as to the nature and responsibilities of his service while at Takhli RTAFB.  The Veteran's personnel records show that he was stationed at Takhli RTAFB from January 1967to January 1968.  His military occupational specialty (MOS) was aircraft mechanic.  His duties involved servicing aircraft which, according to the Veteran, was near the perimeter and would periodically perform guard duty along the perimeter.  Consequently, the Board finds that the evidence supports a finding that the Veteran's daily work duties brought him not only near the perimeter of Takhli RTABF, but that he crossed the perimeter when leaving the base on several occasions.  Consequently, the Board finds that the Veteran was likely exposed to herbicides while stationed in Thailand.  As such, service connection for diabetes mellitus, type II is warranted on a presumptive basis.  The appeal is granted.



ORDER

Service connection for diabetes mellitus, type II is granted.
      



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


